Murdock, J., dissenting: I disagree with the result and reasoning on a number of issues including those mentioned below. The evidence seems sufficient to justify allowance of the bad debts as business bad debts. It is held that the 1945 distributions by Rumsey Mfg. of the “Donated Surplus Account” represented repayment of loans and, since that decided the only issue stated, it is error to go further and decide a point not raised in connection with those repayments. The retirement of the preferred stock of Rumsey Mfg. in 1945 was not shown to be within section 115 (g). I think “the remainder of the lump-sum payment” in the “Barrand and Williams purchase” should be allocated. Cohan v. Commissioner, 39 F. 2d 540.